                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION


CHERYL RAFFERTY,

                    Plaintiff,

v.                                                    Case No: 5:17-cv-426-Oc-40PRL

RETRIEVAL-MASTERS CREDITORS
BUREAU, INC.,

                    Defendant.
                                       /

                                       ORDER

      This cause is before the Court on Plaintiff’s Amended Motion for Partial Summary

Judgment (Doc. 112) and Defendant's Motion and Supporting Brief for Summary

Judgment on Behalf of Retrieval-Masters Creditors Bureau, Inc. (Doc. 113) filed on

September 12, 2018. The United States Magistrate Judge has submitted a report

recommending that Plaintiff’s motion be denied, and Defendant’s motion be granted.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed February 15, 2019 (Doc. 127), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     Plaintiff’s Amended Motion for Partial Summary Judgment (Doc. 112) is

DENIED.
       3.     The Motion and Supporting Brief for Summary Judgment on Behalf of

Retrieval-Masters Creditors Bureau, Inc. (Doc. 113) is GRANTED.

       4.     Plaintiff’s Motion to Certify Class Certification (Doc. 98) is DENIED as moot.

       5.     The Clerk is DIRECTED to enter judgment in favor of Retrieval-Masters

Creditors Bureau, Inc. and against Cheryl Rafferty, and to close the file.

       DONE AND ORDERED in Orlando, Florida on March 4, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                             2
